t c summary opinion united_states tax_court janello s dungca and maria c gutierrez petitioners v commissioner of internal revenue respondent docket no 17802-08s filed date janello s dungca and maria c gutierrez pro sese matthew d carlson for respondent gerber judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure income_tax deficiency and a dollar_figure sec_6662 accuracy-related_penalty for petitioners’ tax_year after concessions the issues presented for our consideration are whether petitioners are entitled to deduct expenses for meals and entertainment claimed on schedule c profit or loss from business whether petitioners are entitled to deduct gambling_losses whether petitioners are entitled to deduct moving_expenses whether petitioners are entitled to deduct educational expenses and whether petitioners are liable for a sec_6662 accuracy-related_penalty background petitioners resided in california at the time their petition was filed petitioners were married during the period under 2petitioners conceded dollar_figure in unreported income and that they are not entitled to deductions claimed for utilities and business use of their home respondent conceded that petitioners are entitled to gambling_losses of dollar_figure petitioners claimed losses of dollar_figure 3petitioners provided no evidence in support of their claimed deduction for moving_expenses and accordingly are considered to have abandoned this issue see 92_tc_661 respondent made numerous adjustments to petitioners’ tax_return and only a limited number were presented to the court to the extent that any of those adjustments have not been conceded or settled petitioners failed to adduce evidence in support of those deductions and have thus abandoned those items consideration and filed a joint federal_income_tax return for their tax_year during petitioner janello s dungca mr dungca was employed by a consulting company in pittsburgh pennsylvania his consulting assignment from january through date was at the mayo clinic in rochester minnesota during that same period approximately every other weekend petitioners visited a gambling establishment named canterbury park that offered wagering on horse racing mr dungca was an inveterate gambler and since he had spent a good amount of his nonworking time gambling his gambling activity focused upon horse racing and he made multiple bets on each race in the form of trifecta and other multiple wagers where horses had to finish in a particular order he gambled whenever he had access to funds during mr dungca gambled every other weekend because his salary was paid on a biweekly basis at the betting establishment mr dungca would place a wager on every available race occasionally when he had winnings he would entrust them to his wife with instructions not to return them to him nevertheless mr dungca would approach his wife and convince her to give him the winnings mr dungca would retain betting slips receipts and records of cash withdrawals and at the end of each day he would record the day’s bets winnings and cash withdrawals cash in and out in a journal the journal entries reflected the net cashflow for the day because there were large numbers of bets made each day on the days that he gambled it was not unusual for mr dungca to wager total daily amounts ranging from approximately dollar_figure to over dollar_figure his pattern was to withdraw cash from his bank account usually through an atm and to place wagers if he lost he would withdraw more funds if he won he would reinvest the winnings during mr dungca received forms w-2g certain gambling winnings reflecting total gambling winnings of dollar_figure for their tax_year petitioners reported gambling winnings of dollar_figure and corresponding gambling_losses of dollar_figure thereby showing no net gambling income for the year only gambling winnings that exceeded dollar_figure were reported on forms w-2g and winnings in amounts less than dollar_figure were not included in the dollar_figure either on forms w-2g or reported on petitioners’ income_tax return mr dungca retained betting ticket stubs and maintained records of his cash withdrawal and gambling activity he used that information which included all winning and losing bets to determine that his losses exceeded his winnings during unfortunately his wife petitioner maria c gutierrez ms gutierrez discarded some of the stubs and records sometime after the return had been prepared and filed because she did not think that they were of any future use mr dungca’s journal contained only summary entries on any day that he gambled he would record the date location types of wager the net amount won and the net amount lost he would also record the cash withdrawals from the bank and the amount on hand at the end of each day the winnings over dollar_figure can be verified but there is no way to verify winnings less than dollar_figure or the bets or losses for each day without reference to the underlying tickets which to some extent have been discarded mr dungca’s recordkeeping was based on cash on hand he would account for cash withdrawals from the bank and any net winnings he did not however segregate his gambling cash on hand from one day to the next as an example on date he ended the day with dollar_figure cash on hand and had only dollar_figure cash on hand on date the dollar_figure difference was spent on purchases other than betting in addition mr dungca’s journal entries were occasionally inconsistent or inaccurate when petitioners’ tax_return was audited mr dungca presented his journal in which he had recorded the net transactions for each day he also presented bank records reflecting cash withdrawals that corresponded to and supported his log he did not however have some of the betting stubs and or receipts because of his wife’s mistake and he was forced to reconstruct his betting patterns for after some days of gambling mr dungca had net winnings but inevitably he would use those winnings to fund future gambling for purposes of his audit mr dungca constructed a spreadsheet that is backed by documentation that was available to respondent’s agents reflecting that he bet dollar_figure during the contemporary log however reflected losses bets totaling dollar_figure the difference as mr dungca explained is represented by tickets that were discarded by his wife mr dungca also used detailed information from and to show his betting patterns and he testified that they were substantially the same as his patterns essentially his betting pattern for part of was to gamble for about or hours per day and make multiple bets on each race in the approximate range of dollar_figure to dollar_figure most of the bets did not result in winnings occasionally mr dungca would win large amounts for example on date he bet dollar_figure and won dollar_figure he also won smaller amounts ranging approximately from dollar_figure to dollar_figure for however there are no backup records to show the winnings under dollar_figure for mr dungca deducted dollar_figure for meals purchased while he was away from home on business mr dungca had accepted a temporary assignment in santa clara which was approximately miles from his home he was able to stay with relatives in santa clara and accordingly claimed only expenses for meals mr dungca produced receipts for meals the receipts were occasionally for more than one person but there was no specific evidence of the identity of the other person s or the business_purpose for the meal ms gutierrez was married to mr dungca during she moved to the united_states from colombia south america where she was licensed as a physician specializing in anesthesiology in order to practice medicine in the united_states she had to become certified to become certified she had to appear before three boards and be tested as to her qualifications before the testing she took courses to prepare herself the cost of three preparatory courses during was dollar_figure petitioners claimed only dollar_figure for education on their return discussion4 petitioners’ entitlement to claimed gambling_losses represents a substantial portion of the dollar_figure deficiency mr dungca was an inveterate gambler and he wagered substantial amounts during he had retained his individual betting receipts and maintained a journal of the net cashflow for each day’s betting activity although mr dungca has bank records showing substantial withdrawals of cash that correspond to the 4neither party raised the question of the burden_of_proof or the application of sec_7491 under established principles and in general petitioners bear the burden with respect to the disallowed deduction items and respondent has the burden of production with respect to the accuracy-related_penalty entries in his journal his wife mistakenly discarded some of his betting receipts so that he is not able to show that his gambling_losses equaled or exceeded his gambling winnings further complicating his situation mr dungca received and maintained only records of winnings that were dollar_figure or more and there is no way to verify the winnings that were less than dollar_figure other than the daily summary entries in mr dungca’s journal one final complication is that to some extent mr dungca’s journal does not account for all cash withdrawn or won because he did not account for variances in cash on hand from one day to the next taxpayers are entitled to deduct5 gambling_losses only to the extent of gambling winnings sec_165 sec_1_165-10 income_tax regs taxpayers are required to maintain adequate_records in support of the amounts reported on their tax returns sec_6001 mr dungca’s journal reflects dollar_figure in wagering based on his summary cashflow analysis one could assume that the difference between the total wagers and the dollar_figure reflected on forms w-2g represented winnings in amounts less than dollar_figure however there is no accurate way to support that 5we note that petitioners’ gambling_losses are itemized_deductions subject_to the limitations for deductions claimed on schedule a itemized_deductions because they are not in the trade_or_business of gambling see hochman v commissioner tcmemo_1986_24 assumption one could also assume that mr dungca always6 reinvested his winnings and that his losses always equaled his winnings however there is no accurate way to support that assumption mr dungca has established his inveterate gambling pattern and has presented sufficient records to permit the court to make a judgment as to the amount of his gambling_losses for under the principles expressed in 39_f2d_540 2d cir a court is permitted to make such a judgment on the basis of all of the information available we hold that mr dungca’s gambling_losses for were dollar_figure relying upon his reporting of dollar_figure of income or winnings in great part our holding is based upon our estimate of mr dungca’s personal_use of winnings for expenditures other than wagering and inconsistencies in his cashflow analysis ms gutierrez was licensed as a physician specializing in anesthesiology in her native country of colombia south america in order to practice medicine in the united_states she was required to become board certified and licensed to that end 6we have not considered any amounts of winnings or losses in excess of the dollar_figure reported and in effect assumed that winnings of less than dollar_figure and wagers losses of those amounts were equal our holding is based solely on the evidence before the court our holding that petitioner is entitled to dollar_figure in gambling_losses includes the dollar_figure respondent conceded she took specialized courses during her tuition was dollar_figure only dollar_figure of which was deducted on petitioners’ tax_return under sec_222 taxpayers are allowed a deduction for tuition and related expenses paid during the taxable_year for the year the deduction was limited in amount and depended upon the taxpayer’s adjusted_gross_income on the basis of petitioners’ combined adjusted_gross_income the limitation was dollar_figure the amount they claimed see sec_222 respondent argues that petitioners did not substantiate the educational expenditure on the record before us we find that ms gutierrez paid dollar_figure for qualified tuition dollar_figure of which is deductible for under sec_222 for mr dungca deducted dollar_figure for meals purchased while he was away from home on business he had accepted a temporary assignment in santa clara approximately miles from his home in california he paid only meal expenses because he was able to stay with relatives in santa clara mr dungca produced receipts for meals the receipts were occasionally for meals purchased for more than one person in instances of multiple meals there was no evidence of the identity of the other person s or the business_purpose for the meal in general taxpayers are allowed a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_162 traveling expenses including amounts expended for meals while away from home in the pursuit of a trade_or_business may be deductible 326_us_465 in addition when a taxpayer is away from home on a temporary basis his living or travel_expenses may be considered deductible business_expenses 358_us_59 employment has been defined as temporary if it is foreseeably terminable or lasts for a relatively short fixed duration 482_f2d_417 5th cir mr dungca’s work in santa clara was temporary accordingly the remaining question is one of substantiation of the dollar_figure claimed for meals see sec_274 requiring substantiation by adequate_records of traveling expenses including meals the court reviewed the meal receipts mr dungca provided for a period beginning july and ending date for each receipt that indicated multiple diners the number of diners was divided into the total to arrive at the amount deductible for mr dungca in addition a limited number of receipts were for restaurants that were close to mr dungca’s home in fairfield and far from his temporary_work_location in santa clara those receipts were not counted toward the deductible amount allowable on the basis of that approach the court finds that petitioners substantiated dollar_figure of meals expense for because of the sec_274 limitation petitioners are limited to a deduction of dollar_figure finally we consider whether petitioners are liable for an accuracy-related_penalty sec_6662 and b and imposes an accuracy-related_penalty of percent on the portion of an underpayment attributable to negligence disregard of rules or regulations or a substantial_understatement_of_income_tax negligence includes any failure to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs an understatement is substantial if it exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 respondent determined that petitioners were liable for the sec_6662 accuracy-related_penalty for negligence because of their failure to maintain adequate_records and their failure to substantiate claimed deductions it is patently clear from the record that petitioners failed to maintain adequate_records and to the extent that we have specifically disallowed such deductions our basis was failure to substantiate the amounts in addition they did not establish reasonable_cause and good_faith for their underpayment see sec_6664 116_tc_438 therefore we hold that petitioners are liable for an accuracy-related_penalty on the resulting underpayment all other adjustments in the notice_of_deficiency were either computational or items for which petitioners did not provide the court with any evidence or argument and which are therefore deemed abandoned or conceded in view of the foregoing decision will be entered under rule
